  Exhibit 10.17
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT ("Agreement") is made and entered as of
March __, 2018 and effective as of January 1, 2018 (the "Effective Date"), by
and between MusclePharm Corporation, a Nevada Corporation (the "Company"), and
Brian Casutto, an individual ("Executive"). The Company and Executive are
sometimes referred to herein as a "party" or collectively as the "parties."
 
RECITALS
 
WHEREAS, Executive is willing to continue to be employed by the Company and
provide services to the Company under the terms and conditions stated herein, as
of July 15, 2015 (the "Start Date"); and
 
 
WHEREAS, the Company and Executive now mutually desire to enter into this
Agreement as approved by the Board.
 
NOW, THEREFORE, in consideration of the foregoing, of the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, agree as follows:
 
1.
Employment and Duties
 
1.1 Employment. The Company here by agrees to employ Executive as Executive Vice
President - Sales & Operations of the Company and Executive hereby accepts such
employment as of the Start Date pursuant to the terms, covenants and conditions
set forth herein. Executive shall report directly to a person to be determined
by the Chairman of the Board of Directors of the Company. In accordance with
Section 5.2 (Termination by the Company Without Cause), and subject to the
severance provisions set forth in Section 6.3, to the extent applicable, the
Executive shall be an employee at will of the Company.
 
1.2 Duties. Executive shall have the overall responsibility as the Executive
Vice President - Sales & Operations of the Company and its operations, and shall
perform all duties and responsibilities and have such powers which are commonly
incident to the offices and positions held by him, as well as any additional
responsibilities and authority as may be from time to time assigned or delegated
to him by the Chief Executive Officer of the Company or the President and the
Board. Executive shall perform the duties assigned to him to the best of his
ability and in a manner satisfactory to the Company.
 
1.3 Time and Efforts. Executive will devote his full business time, efforts,
attention, and energies to the business of the Company and to the performance of
Executive's duties here under during the Term (as defined below), and will not
engage in any other business, profession or occupation for compensation or
otherwise which would conflict or interfere with the performance of such
services, either directly or indirectly, without the prior written consent of
the Company; provided that, nothing herein shall preclude Executive from (i)
continuing to serve on any board of directors or trustees of any "not for
profit" organization, (ii) being involved in charitable activities, or (iii)
managing his personal and family passive investments; provided, further that, in
each case, and in the aggregate, such activities shall not materially conflict
with or interfere with the performance of Executive's duties hereunder or
conflict with his duty of loyalty and/or fiduciary duties owed to the Company.
 
 
1

 
 
2.
Term
 
Unless earlier terminated as provided in Section 5, the Company shall employ
Executive in the capacity set forth herein for a term commencing on the Start
Date and ending on December 31, 2019 (the "Expiration Date"). Such period, as
may be terminated earlier or extended, to be referred to herein as the "Term".
 
3.
Compensation
 
As compensation for the services to be rendered by Executive for and on behalf
of the Company hereunder, Executive shall be entitled to the following:
 
3.1 Base Salary. Executive shall receive an annual base salary of $400,000.
Salary payments shall be subject to all applicable federal and state
withholding, payroll, and other taxes, and all applicable deductions for
benefits as may be required by law or Executive's authorization. Executive's
Base Salary will be reviewed at least annually by the Compensation Committee
(the "Committee") of the Board and may be increased at the discretion of the
Committee.
 
3.2 Bonus. In addition to Base Salary, Executive shall be eligible to receive
one or more cash bonuses to be determined by the Committee in its sole
discretion based on performance criteria to be adopted by the Committee, with a
potential bonus pool of up to $350,000 per year (to be adjust prorated for
calendar year 2015), which may be adjusted at the discretion of the Committee.
Any such bonus or bonuses shall be subject to all applicable federal and state
withholding, payroll and other taxes, and all applicable deductions for benefits
as may be required by law, and shall be paid to Executive no later than the 15th
day of the third calendar month following the end of the fiscal year (or other
performance period) with respect to which the bonus relates.
 
3.3 Compensation Committee. Any bonus and any equity consideration to be
provided to Executive shall be reviewed and determined by the Committee on an
annual basis to set performance criteria for purposes of compliance with the
requirements of Section l62(m) of the Internal Revenue Code of 1986, as amended
(the "Code").
 
3.4 Expenses. The Company shall reimburse Executive for all reasonable business
expenses incurred by Executive in the performance of his duties, provided that
Executive provides adequate documentation required by law and by the policies
and procedures of the Company, as adopted and amended from time to time ,
provided that in no event shall Executive submit any required documentation
later than sixty (60) days after the end of the calendar year in which such
expense was incurred. Any such reimbursement shall be made as soon as reasonably
practicable but in no event later than the 15th day of the third month following
the calendar year in which the applicable expense was incurred. Executive
acknowledges and agrees that all such expenses will be subject to the oversight
of the Audit Committee of the Board. The Company shall also provide Executive
with a laptop computer and cell phone for his business use during the Term.
 
 
2

 
 
3.5 Vacation. Executive shall be entitled to accrue four (4) weeks of paid
vacation each year pursuant to the terms and provisions of the Company's
vacation leave policies as in effect from time to time. Although unused vacation
may be carried over from year to year, the maximum cap on accrual shall be equal
to one hundred fifty percent (150%) of the annual accrual.
 
3.6 Benefits. Executive shall be entitled to participate in and receive all
benefits made available by the Company to its executive officers, subject to and
on a consistent basis with the terms, conditions and overall administration of
such plans and arrangements, including without limitation, medical, dental,
vision, life and disability insurance plans and coverage, and defined benefit,
defined contribution or other 401(k) program, including all Company matching
provisions. Executive shall be entitled to a taxable monthly vehicle allowance
of $1,000, and a miscellaneous expense allowance of up to $5,000.
 
4.
Confidential Information; Non-Compete; Non-Solicitation
 
4.1 Confidential Information. Executive acknowledges that, during the course of
his employment, he will have access to and will receive information which
constitutes trade secrets, is of a confidential nature, is of significant value
to the Company and/or is a foundation on which the business of the Company is
predicated. With respect to all such Confidential Information (as defined
hereafter), Executive agrees, during the Term and thereafter , not to disclose
such Confidential Information to any person other than an employee, counsel, or
advisor of the Company or a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by Executive of his duties
hereunder nor to use such Confidential Information for any purpose other than
the performance of his duties hereunder. For purposes of this Agreement, the
term "Confidential Information" includes all data or material (regardless of
form) with respect to the Company or any of its assets, prospects, business
activities, officers, directors , employees, borrowers, or clients which is: (a)
a trade secret, as defined by the Uniform Trade Secrets Act; (b) provided,
disclosed, or delivered to Executive by the Company, any officer, director,
employee, agent, attorney, accountant, consultant, or other person or entity
employed by the Company in any capacity, any client, borrower, advisor, or
business associate of the Company, or any public authority having jurisdiction
over the Company or any business activity conducted by the Company; or (c)
produced, developed, obtained or prepared by or on behalf of Executive or the
Company (whether or not such information was developed in the performance of
this Agreement). Notwithstanding the foregoing, the term "Confidential
Information" shall not include any information, data, or material which, at the
time of disclosure or use, was generally available to the public other than by a
breach of this Agreement, was available to the party to whom disclosed on a
non-confidential basis by disclosure or access provided by the Company or a
third party without breaching any obligations of the Company or such third
party, or was otherwise developed or obtained legally and independently by the
person to whom disclosed without a breach of this Agreement. This Section 4.1
shall not preclude Executive from disclosing Confidential Information if
compelled to do so by law or valid legal process, provided that if Executive
believes Executive is so compelled by law or valid legal process, Executive will
notify the Company in writing sufficiently in advance of any such disclosure to
allow the Company the opportunity to defend, limit, or otherwise protect its
interests against such disclosure unless such notice is prohibited by law. The
rights and obligations of the parties under this paragraph shall survive the
expiration or termination of this Agreement for any reason.
 
 
3

 
 
4.2 Non-Competition. As part of the consideration for the compensation and
benefits to be paid to Executive hereunder, and in order to protect the
Confidential Information, business goodwill, and business opportunities of the
Company, Executive agrees that, during the Term and for a period of twelve (12)
months after the termination of Executive's employment and this Agreement, he
will not, directly or indirectly, engage in or become interested financially in
, as a principal, employee, partner, contractor, shareholder, agent, manager,
owner, advisor, lender, guarantor, officer, or director, any business (other
than the Company) that is engaged in the nutritional supplement industry and/or
related products; provided, however, that Executive shall be entitled to
continue to invest in stocks, bonds, or other securities in any such business
(without otherwise participating in such business) if: (a) such stocks, bonds,
or other securities are listed on any United States securities exchange or are
publicly traded in an over the counter market; and such investment does not
exceed, in the case of any capital stock of any one issuer, five percent of the
issued and outstanding capital stock, or in the case of bonds or other
securities, five percent of the aggregate principal amount thereof issued and
outstanding; or (b) such investment is completely passive and no control or
influence over the management or policies of such business is exercised. The
Executive here by agrees that in addition to any other remedies available to the
Company at law or inequity, in the event of a breach of this Section 4.2 by the
executive, the Company shall no longer be obligated to make any severance
payments to the Executive.
 
4.3 Non-Solicitation. Executive agrees that he will not, at any time during the
Term, or at any time within twelve (12) months after the termination of his
employment, for his own account or benefit or for the account or benefit of any
other person, firm or entity, directly or indirectly, solicit for employment any
employee of the Company (or any person who was an employee of the Company in the
90-day period before such solicitation) or induce any employee of the Company
(or any person who was an employee of the Company in the 90-day period before
such inducement) to terminate his employment with the Company. Notwithstanding
the above, the restrictions relating to persons employed in the 90-day period
referenced in the parentheticals in the immediately preceding sentence shall not
apply to a person who was a party to an employment agreement with the Company
and who terminates his employment for Good Reason or is terminated by the
Company without Cause. The rights and obligations of the parties under this
Section 4.3 shall survive the expiration or termination of this Agreement for
any reason.
 
4.4 Proprietary Matters. Executive expressly agrees that any and all
improvements, inventions, discoveries, processes, or know-how that are generated
or conceived by Executive during the Term, whether conceived during Executive's
regular working hours or otherwise, will be the sole and exclusive property of
the Company. Whenever requested by the Company (either during the Term or
thereafter), Executive will assign or execute any and all applications,
assignments and/or other documents, and do all things which the Company
reasonably deems necessary or appropriate, in order to permit the Company to:
(a) assign and convey, or otherwise make available to the Company, the sole and
exclusive right, title, and interest in and to said improvements, inventions,
discoveries, processes or know-how; or (b) apply for, obtain, maintain, enforce
and defend patents, copyrights, trade names, or trademarks of the United States
or of foreign countries for said improvements, inventions, discoveries,
processes, or know-how. However, the improvements, inventions, discoveries,
processes, or know-how generated or conceived by Executive and referred to in
this Section 4.4 (except those which may be included in the patents, copyrights,
or registered trade names or trademarks of the Company) will not be exclusive
property of the Company at any time after having been disclosed or revealed or
have otherwise become available to the public or to a third party on a
non-confidential basis other than by a breach of this Agreement, or after they
have been independently developed or discussed without a breach of this
Agreement by a third party who has no obligation to the Company.
 
 
4

 
 
The rights and obligations of the parties under this Section 4.4 shall survive
the expiration or termination of this Agreement for any reason.
 
4.5 Injunctive Relief. Executive acknowledges and agrees that any violation of
Sections 4.1, 4.2, 4.3 or 4.4 of this Agreement would result in irreparable harm
to the Company and, therefore, agrees that, in the event of an actual,
suspected, or threatened breach of Sections 4.1, 4.2, 4.3 or 4.4 of this
Agreement, the Company shall be entitled to an injunction restraining Executive
from committing or continuing such actual, suspected or threatened breach. The
parties acknowledge and agree that the right to such injunctive relief shall be
cumulative and shall not be in lieu of, or be construed as a waiver of the
Company's right to pursue, any other remedies to which it may be entitled in law
or in equity. The parties agree that for our poses of Sections 4.1, 4. 2, 4.3
and 4.4 of this Agreement, the term "Company" shall include the Company and its
affili ates.
 
5.
Termination
 
Executive's employment by the Company and this Agreement may be terminated
before the expiration of the Term, without breach of this Agreement, in
accordance with the provisions set forth below:
 
5.1 Termination by the Company for Cause. The Company may terminate Executive's
employment and this Agreement for Cause (as defined below), but only after: ( i)
giving Executive written notice of the failure or conduct which the Company
believes to constitute Cause; and (ii) with respect to elements (a) through (e)
below, providing Executive a reasonable opportunity, and in no event more than
twenty (20) days, to cure such failure or conduct, unless the Board determines
in its good faith judgment that such failure or conduct is not reasonably
capable of being cured. In the event Executive does not cure the alleged failure
or conduct within the time frame provided for such cure by the Company, the
Company shall send him written notice specifying the effective date of
termination. The failure by the Company to set forth in the notice referenced in
this Section 5.1 any fact or circumstance which contributes to a showing of
Cause shall not waive any right of the Company to assert, or preclude the
Company from asserting, such fact or circumstance in enforcing its rights
hereunder. For purposes of this Agreement, the term "Cause" means:
 
(a) conviction of a felony or a crime involving fraud or moral turpitude; or
 
(b) theft, material act of dishonesty or fraud, intentional falsification of any
employment or Corporation records, or commission of any criminal act which
impairs participant' s ability to perform appropriate employment duties for the
Corporation; or
 
(c) intentional or reckless conduct or gross negligence materially harmful to
the Corporation or the successor to the Corporation after a Change in Control,
including violation of a non-competition or confidentiality agreement; or
 
(d) willful failure to follow lawful instructions of the person or body to which
participant reports; or
 
(e) gross negligence or willful misconduct in the performance of participant's
assigned duties. Cause shall not include me re unsatisfactory performance in the
achievement of
participant's job objectives.
 
If the Company terminates Executive's employment for Cause, then Executive shall
be entitled to receive the payments and benefits set forth in Section 6.1 below.
 
The Company may suspend Executive with pay pending an investigation authorized
by the Company or a governmental authority or a determination whether Executive
has engaged in acts or omissions constituting Cause, and such paid suspension
shall not constitute Good Reason or a termination of Executive's employment.
 
 
5

 
 
5.2
Termination by the Company Without Cause.
 
(a) The Company may terminate the employment of Executive and this Agreement at
any time during the Term of this Agreement without Cause by giving Executive
written notice of such termination, to the extent permitted by law, to be
immediately effective following the giving of such written notice, in which case
Executive shall receive the compensation, severance, and benefit continuation
required by Section 6.3 below; provided, however , that if Company terminates
Executive's employment without Cause during the Protection Period (as defined
below), then Executive shall be entitled to receive the payments and benefits
set forth in Section 6.4 below.
 
(b) For purposes of this Agreement , the term ''Protection Period" mean s the
period of time commencing on the date of the first occurrence of a Change in
Control (as defined below in Section 5.2(c)) and continuing until the earlier of
the (i) the second anniversary of the first occurrence of the Change in Control
and (ii) the Term of this Agreement; and the six (6) month period prior to such
Change in Control date if the Executive is terminated without Cause or
terminates for Good Reason and in either case such termination (x) was requested
by the third party that effectuates the Change in Control, or (y) occurs in
connection with or in anticipation of a Change in Control, it being agreed that
any such action taken following stockholder approval of a transaction which if
consummated would constitute a Change in Control shall be deemed to be in
anticipation of a Change in Control provided such transaction is actually
consummated.
 
(c) For purposes of this Agreement, the term "Change in Control" means the
happening of any of the following events:
 
i. a tender offer (or series of related offers) shall be made and consummated
for the ownership of 50% or more of the outstanding voting securities of the
Company, unless as a result of such tender offer more than 50% of the
outstanding voting securities of the surviving or resulting corporation shall be
owned in the aggregate by the stockholders of the Company (as of the time
immediately prior to the commencement of such offer), any employee benefit plan
of the Company or its subsidiaries, and their affiliates;
 
ii. the Company shall be merged or consolidated with another corporation, unless
as a result of such merger or consolidation more than 50% of the outstanding
voting securities of the surviving or resulting corporation shall be owned in
the aggregate by the stockholders of the Company (as of the time immediately
prior to such transaction), any employee benefit plan of the Company or its
subsidiaries, and their affiliates;
 
iii.              the Company shall sell substantially all of its assets to
another corporation that is not wholly owned by the Company, unless as a result
of such sale more than 50% of such assets shall be owned in the aggregate by the
stockholders of the Company (as of the time immediately prior to such
transaction), any employee benefit plan of the Company or its subsidiaries and
their affiliates; or
 
iv.              a person (as defined below) shall acquire 50% or more of the
outstanding voting securities of the Company (whether directly, indirectly ,
beneficially or of record), unless as a result of such acquisition more than 50%
of the outstanding voting securities of the surviving or resulting corporation
shall be owned in the aggregate by the stockholders of the Company (as of the
time immediately prior to the first acquisition of such securities by such
person), any employee benefit plan of the Corporation or its subsidiaries, and
their affiliates.
 
5.3 Termination by the Company Due to Inability to Perform or Death. Executive's
employment and this Agreement may be terminated by the Company as follows:
 
 
6

 
 
(a) To the extent permitted by law, upon notice to Executive in the event of
Executive's Inability to Perform. For this purpose, the term "Inability to
Perform" means and shall be deemed to have occurred if Executive has been
determined under the Company's long-term disability plan to be eligible for
long-term disability benefits or, in the event the Company does not maintain
such a plan or in the absence of Executive's participation in or application for
benefits under such a plan, such term shall mean the inability of Executive,
despite any reasonable accommodation required by law, due to bodily injury or
disease or any other physical or mental incapacity, to perform the services
required hereunder for a period of ninety (90) consecutive days; or
 
(b)
Immediately upon the death of Executive.
 
5.4 Termination by Executive for Good Reason. Executive may terminate his
employment and this Agreement at any time for Good Reason (as defined below). A
termination of employment and this Agreement by Executive for Good Reason shall
entitle Executive to payments and other benefits as specified in Section 6.3,
unless such termination occurs during the Protection Period in which case the
payments and benefits in Section 6.4 shall apply. For purposes of this
Agreement, the term "Good Reason" means, subject to the notice and cure
provisions herein, any of the following actions if taken without Executive's
prior written consent: (a) the assignment to the Executive of any duties
inconsistent with the position in the Corporation that Executive held
immediately prior to the assignment; (b) a Change of Control resulting in a
significant adverse alteration in the status or conditions of Executive's
participation with the Corporation or other nature of Executive's
responsibilities from those in effect prior to such Change of Control, including
any significant alteration in Holder's responsibilities immediately prior to
such Change in Control; (c) the failure by the Company to continue to provide
the Executive with benefits substantially similar to those enjoyed by the
Executive prior to such failure; or (d) any other action or inaction that
constitutes a material breach by the Company of this Agreement. To exercise the
option to terminate employment for Good Reason, Executive must provide written
notice to the Company of Executive's belief that Good Reason exists within sixty
(60) days of the initial existence of the Good Reason condition, and that notice
shall describe in reasonable detail the condition(s) believed to constitute Good
Reason. The Company then shall have thirty (30) days to remedy the Good Reason
condition(s). If not remedied within that 30-day period or if the Company
notifies Executive that it does not intend to cure such condition(s) before the
end of that 30-day period, Executive may submit a notice of termination to the
Company; provided, however, that the notice of termination invoking Executive's
option to terminate employment for Good Reason must be given no later than one
hundred (l00) days after the date the Good Reason condition first arose;
otherwise, Executive shall be deemed to have accepted the condition(s), or the
Company's correction of such condition(s), that may have given rise to the
existence of Good Reason.
 
5.5            Termination by Executive Without Good Reason. Executive may also
terminate his employment and this Agreement without Good Reason by providing at
least ninety (90) days' written notice of such termination to the Company. In
the event of a termination pursuant to this Section 5.5, Executive shall be
entitled to payments and other benefits as specified in Section 6.1 below. At
the Company's option, the Company may accelerate the date of Executive's
termination of employment by paying to Executive the Base Salary and value of
the benefits that Executive would have received during the period by which the
date of termination is so accelerated and such acceleration shall not change the
characterization of the termination by Executive as a termination without Good
Reason.
 
5.6 Return of Confidential Information and Company Property. Upon termination of
Executive's employment for any reason, Executive shall immediately return all
Confidential Information and other Company property to the Company.
 
 
7

 
 
6.
Effect of Termination
 
6.1 Termination by the Company for Cause or Termination by Executive Without
Good Reason. In the event Executive's employment and this Agreement are
terminated pursuant to Sections 5.1 or 5.5 above:
 
(a) The Company shall pay to Executive, or his representatives, on the date of
termination of employment only that portion of the Base Salary provided in
Section 3.1 that has been accrued through the date of termination, any accrued
but unpaid vacation pay provided in Section 3.6, any accrued benefits provided
in Section 3.7, and any expense reimbursements due and owing to Executive as of
the date of termination; and
 
(b) Executive shall not be entitled to: (i) any other salary or compensation;
(ii) any bonus pursuant to Section 3.2; (iii) any equity consideration pursuant
to Section 3.3; nor (iv) any additional benefits pursuant to Section 3.7; and
 
(c) Executive shall return the laptop computer and cellular telephone within
five (5) business days of the date of termination.
 
6.2 Termination by the Company Due to Executive' s Inability to Perform or
Death. In the event Executive's employment and this Agreement are terminated
pursuant to Section 5.3 above, the Company shall pay to Executive, or his
representatives, all of the following:
 
(a) The payments, if any, referred to in Section 6.1(a) above as of the date of
termination; and
 
(b) Subject to compliance with Section 409A of the Code, an amount equal to the
greater of (i) one hundred percent (100%) of Executive's target bonus for the
year in which the date of termination occurs or (ii) a bonus for such year as
may be determined by the Committee in its sole discretion. This amount shall be
paid in the form of a lump sum, less applicable statutory deductions and
withholdings, as soon as practicable after the date of termination, but no later
than March 15 of the year immediately following the year in which the date of
termination occurs; and
 
(c) For a termination due to Inability to Perform only, and provided that
Executive or his representative signs a Release (as defined in Section 17), then
the Company shall pay Executive a severance equal to six (6) months of
Executive’s Base Salary at the time of termination. This severance amount shall
be paid to Executive in equal regular installments over the six (6) month period
pursuant to the Company’s regular payroll periods, less applicable statutory
deductions and tax withholdings. The first installment shall be paid to
Executive on the first payroll period after the date of termination and after
the effective date of the Release; and
 
(d)           Should Executive or his representatives timely elect to continue
coverage under a group health insurance plan sponsored by the Company or one of
its affiliates and timely make the premium payments, reimburse Executive on a
monthly basis for the cost of continued coverage under the Consolidated Omnibus
Budget Reconciliation Act of l985 ("COBRA") or other applicable law for
Executive and any eligible dependents until the earlier of (i) the date
Executive is no longer entitled to continuation coverage under COBRA or (ii) for
twelve (12 ) months after the date of termination.
 
6.2 Termination by the Company Without Cause and Without a Change in Control or
by Executive for Good Reason Without a Change in Control. In the event
Executive's employment is terminated pursuant to Sections 5.2 or 5.4 above at
any time in which there has not been a qualifying Change in Control termination,
the Company shall pay Executive on the date of termination the payments referred
to in Section 6.1 (a) above, and provided that Executive signs a Release (as
defined in Section 17), Executive shall also receive all of the following:
 
 
8

 
 
(a) A severance package equal to the lesser of (i) twelve (12) months of
Executive's Base Salary at the time of termination and (ii) the Base Salary
remaining under the Term of this Agreement. This severance amount shall be paid
to Executive in equal regular installments over the twelve (12) month period
pursuant to the Company's regular payroll periods, less applicable statutory
deductions and tax withholdings. The first installment shall be paid to
Executive on the first payroll period after the date of termination and after
the effective date of the Release; and
 
(b) Subject to compliance with Section 409A of the Code, an amount equal to the
greater of ( i) (A) if the date of termination occurs between January 1 and June
30, then twenty- five percent (25%) of Executive' s target bonus for the year in
which the date of termination occurs or (B) if the date of termination occurs
between July 1 and December 31, then fifty percent (50%) of Executive's target
bonus for the year in which the date of termination occurs; and (ii) a bonus for
such year as may be determined by the Committee in its sole discretion. This
amount shall be paid in the form of a lump sum, less applicable statutory
deductions and withholdings, as soon as practicable after the date of
termination, but no later than March 15 of the year immediately following the
year in which the date of termination occurs;
 
(c) Should Executive or his representatives timely elect to continue coverage
under a group health insurance plan sponsored by the Company or one of its
affiliates and timely make the premium payments, reimburse Executive on a
monthly basis for the cost of continued coverage under the COBRA for Executive
and any eligible dependents until the earlier of (i) the date Executive is no
longer entitled to continuation coverage under COB RA or (ii) for twelve (l2)
months after the date of termination; and
 
(d) Unless otherwise provided in the equity award agreement, all stock options
and other stock incentive awards held by Executive will become fully vested and
immediately exercisable and all restrictions on any restricted stock held by
Executive will be removed; provided, however, Executive shall not be released
from the black-out periods for the next financial reporting quarter following
the date of termination or Securities Exchange Act of 1934, as amended (the
"Exchange Act"), trading obligations typically required for an executive in this
position.
 
6.3             Termination by the Company Without Cause After a Change in
Control or by Executive for Good Reason After a Change in Control. In the event
Executive's employment is terminated pursuant to Sections 5.2 or 5.4 above
during the Protection Period, the Company shall pay Executive on the date of
termination the payments referred to in Section 6.1 (a) above, and provided that
Executive signs a Release (as defined in Section 17), Executive shall also
receive all of the following :
 
(a)             Subject to compliance with Section 409A of the Code, a severance
package equal to one year of Executive's Base Salary immediately prior to the
Change in Control. This severance amount shall be paid to Executive in equal
regular installments over a 12-month period pursuant to the Company's regular
payroll periods, less applicable statutory deductions and tax withholdings. The
first installment shall be paid to Executive on the first payroll period after
the date of termination and after the effective date of the Release; and
 
(b) Subject to compliance with Section 409A of the Code, an amount equal to the
greater of (i) one hundred percent (100 %) of Executive's target bonus for the
year in which the date of termination occurs or (ii) a bonus for such year as
may be determined by the Committee in its sole discretion. This amount shall be
paid in the form of a lump sum, less applicable statutory deductions and
withholdings, as soon as practicable after the date of termination, but no later
than March 15 of the year immediately following the year in which the date of
termination occurs; and
 
(c) A one-time cash payment of five hundred thousand dollars ($500,000.00), less
applicable statutory deductions and tax withholdings, to be paid within thirty
(30) days of the date of termination; and
 
 
9

 
 
(d) Should Executive or his representatives timely elect to continue coverage
under a group health insurance plan sponsored by the Company or one of its
affiliates and timely make the premium payments, reimburse Executive on a
monthly basis for the cost of continued coverage under the COBRA for Executive
and any eligible dependents until the earlier of (i) the date Executive is no
longer entitled to continuation coverage under CO BRA or (ii) for twelve (12)
months after the date of termination; and
 
(e) All stock options and other incentive awards held by Executive will become
fully vested and immediately exercisable and all restrictions on any restricted
stock held by Executive will be removed; provided, however, Executive shall not
be released from the black-out periods for the next financial quarter following
the date of termination or Exchange Act, trading obligations typically required
for an executive in this position.
 
7. 
Successors and Assigns
 
This Agreement is personal in nature, and neither this Agreement nor any part of
any obligation here in shall be assignable by Executive. The Company shall be
entitled to assign this Agreement to any affiliate of the Company or any person
or entity that assumes the ownership and control of the business of the Company.
This Agreement shall inure to the benefit of and shall be binding upon the
parties and their successors and assigns.
 
8.
Severability
 
Should any term, provision, covenant or condition of this Agreement be held to
be void or invalid, the same shall not affect any other term, provision,
covenant or condition of this Agreement , but such remainder shall continue in
full force and effect as though each such voided term, provision, covenant, or
condition is not contained herein.
 
9.
Governing Law and Venue
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of California, excluding its choice-of-law principles. Subject to
Sections 4.5 and 10, and without in any way limiting the applicability of
binding arbitration , each of the parties submits to the exclusive jurisdiction
of any state or federal court sitting in Denver, Colorado in any action or
proceeding arising out of or relating to this Agreement and further agrees that
all claims in respect of the action or proceeding may be heard and determined in
any such court to the extent that any court proceeding is necessary in
connection with Sections 4.5 and 10, and further agrees not to bring any action
or proceeding arising out of or relating to this Agreement in any other court.
Each of the parties agrees that a final judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner so provided by law.
 
l 0.  

Binding Arbitration
 
Except as provided in Section 4.5, any and all disputes which involve or relate
in any way to this Agreement and/or to Executive' s employment, Executive's
termination of employment with the Company or termination of this Agreement,
whether initiated by Executive or by the Company and whether based on contract,
tort, statute, or common law, shall be submitted to and resolved by final and
binding arbitration as the exclusive method for resolving all such disputes. The
arbitration shall be private and confidential and conducted in Denver, Colorado
pursuant to the Federal Arbitration Act and applicable Colorado law, and
pursuant to the applicable rules of the American Arbitration Association ("AAA")
relating to employment disputes, unless the parties otherwise mutually agree to
modify the AAA Rules.
 
The party demanding arbitration shall submit a written claim to the other party,
setting out the basis of the claim or claims, within the time period of any
applicable statute of limitations relating to such claim(s). If the parties
cannot mutually agree upon an arbitrator then the parties shall select a neutral
arbitrator through the procedures established by the AAA. The arbitrator shall
have the powers provided under the Colorado Code of Civil Procedure relating to
the arbitration of disputes, except as expressly limited or otherwise provided
in this Agreement. The parties shall have the right to reasonable disco very as
mutually agreed or as determined by the arbitrator, including at least one
deposition each, it being the goal of the parties to resolve any disputes as
expeditiously and economically as reasonably practicable. The parties agree to
share equally in the payment of the administration costs of the AAA arbitration,
including payment of the fees for the arbitrator, and any other costs directly
related to the administration of the arbitration. The parties shall otherwise be
responsible for their own respective costs and attorneys' fees relating to the
dispute, such as deposition costs, expert witnesses and similar expenses, except
as otherwise provided in this Agreement to the prevailing party.
 
 
10

 
 
The arbitrator may award, if properly proven, any damages or remedy that a party
could recover in a civil litigation, and shall award costs and reasonable
attorneys' fees to the prevailing party. The award of the arbitrator shall be
issued in writing, setting forth the basis for the decision, and shall be
binding on the parties to the fullest extent permitted by law, subject to a
limited statutory right to appeal as provided by law. Judgment upon the award of
the arbitrator may be entered in any court having proper jurisdiction and
enforced as provided by law.
 
This agreement to arbitrate is freely negotiated between Executive and the
Company and is mutually entered into between the parties. Each party understands
and agrees that it is giving up certain rights otherwise afforded to it by civil
court actions, including but not limited to the right to a jury trial; provided,
however, that either party may seek provisional remedies in a court of competent
jurisdiction as provided pursuant to applicable law.
 
11.
Section Headings
 
The section headings herein are inserted only as a matter of convenience and
reference and in no way define, limit or describe the scope of this Agreement or
the intent of any provisions hereof.
 
12.
Compliance with Section 409A of the Code
 
Notwithstanding anything herein to the contrary, (a) if at the time of
Executive's termination of employment with the Company Executive is a "specified
employee" as such term is defined in Section 409A of the Code and the
regulations thereunder, and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to Executive) until the
date that is six (6) months following Executive's termination of employment with
the Company (or the earliest date as is permitted under Section 409A of the
Code) and (b) if any other payments of money or other benefits due to Executive
here under could cause the application of an accelerated or additional tax under
Section 409A of the Code , such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Board, that does not
cause such an accelerated or additional tax. In the event that payments under
this Agreement are deferred pursuant to this Section 12 in order to prevent any
accelerated tax or additional tax under Section 409A of the Code, then such
payments shall be paid at the time specified under this Section 12 without any
interest thereon. The Company shall consult with Executive in good faith
regarding the implementation of this Section 12; provided that neither the
Company nor any of its employees or representatives shall have any liability to
Executive with respect thereto. Notwithstanding anything to the contrary herein,
a termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of amounts or benefits
upon or following a termination of employment unless such termination is also a
"Separation from Service" as such term is defined in Section 409A of the Code
and the regulations and guidance promulgated thereunder and, for purposes of any
such provision of this Agreement, reference s to a "resignation," "termination
,"termination of employment," or like terms shall mean Separation from Service.
For purposes of Section 409A of the Code, each payment made under this Agreement
shall be designated as a "separate payment" within the meaning of the Section
409A of the
 
Code. Notwithstanding anything to the contrary herein, except to the extent any
expense, reimbursement or in-kind benefit provided pursuant to this Agreement
does not constitute a "deferral of compensation" within the meaning of Section
409A of the Code: (x) the amount of expenses eligible for reimbursement or
in-kind bene fits provided to Executive during any calendar year win not affect
the amount of expenses eligible for reimbursement or in-kind benefits provided
to Executive in any other calendar year, (y) the reimbursements for expenses for
which Executive is entitled to be reimbursed shall be made on or before the last
day of the calendar year following the calendar year in which the applicable
expense is incurred, and (z) the right to payment or reimbursement or in-kind
benefits hereunder may not be liquidated or exchanged for any other benefit.
 
13.
Entire Agreement
 
This Agreement contains the entire agreement of the parties relating to the
subject matter hereof, and this Agreement supersedes and replaces in all
respects the Original Agreement. Further, the parties hereto have made no
agreements, representations, or warranties relating to the subject matter of
this Agreement that are not set forth otherwise herein. In this regard, each of
the parties represents and warrants to the other party that such party is not
relying on any promises or representations that do not appear in writing herein.
Each of the parties further agrees and understands that this Agreement can be
amended or modified only by a written agreement signed by all parties.
 
14.
Notice
 
All notices required or permitted under this Agreement shall be in writing and
shall be deemed effective: (a) upon delivery, if delivered in person; (b) upon
delivery to Federal Express or other similar courier service , marked for next
day delivery , addressed as set forth below; (c) upon deposit in United States
Mail if sent by registered or certified mail , return receipt requested,
addressed as set forth below; or (d) upon being sent by facsimile transmission ,
provided an original is mailed the same day by registered or certified mail,
return receipt requested:
 
 If to the Company:
MusclePharm Corporation
Attn: Chief Executive Officer 4400 VanOwen Street
Burbank, Ca. 91505
Facsimile: (800) 490-7165
 
 
If to the Executive:
Brian Casutto
 
 
 
__________________________
__________________________



 
15.
Attorneys' Fees
 
In the event that any party shall bring an action or proceeding in connection
with the performance, breach or interpretation of this Agreement, then the
prevailing party in any such action or proceeding, as determined by the
arbitrator, court, or other body having jurisdiction, shall be entitled to
recover from the losing party all reasonable costs and expenses of such action
or proceeding, including
 
 
11

 
 
reasonable attorneys' fees, could costs, costs of investigation, expert witness
fees, and other costs reasonably related to such action or proceeding.
 
16.
Assistance with Claims
 
Executive agrees that , for the period beginning on the Start Date, and
continuing for a reasonable period after the termination or expiration of this
Agreement for any reason, Executive will assist the Company in the defense of
any claims that may be made against the Company and will assist the Company in
the prosecution of any claims that may be made by the Company, to the extent
such claims may relate to services performed by Executive for the Company.
Executive agrees to promptly inform the Company if Executive becomes aware of
any lawsuits or potential claims that may be filed against the Company. For all
assistance occurring after termination of Executive's employment by the Company,
the Company agrees to provide reasonable compensation to Executive for such
assistance. Executive also agrees to promptly inform the Company if asked to
assist in any investigation of the Company (or its actions) that may relate to
services performed by Executive for the Company, regardless of whether a lawsuit
has been filed against the Company with respect to such investigation.
 
17.
Release of Claims
 
Executive shall not be entitled to receive the severance pay and benefits under
Sections 6.2, 6.3, and 6.4, as applicable, unless (a) Executive executes and
returns to the Company a Release (as defined below) on or before the 50th day
following the date of termination or such shorter time as may be prescribed in
the Release, (b) such Release shall not have been timely revoked by Executive,
and (c) the date of termination constitutes a Separation from Service, and
provided further, however, that if Executive violates his continuing obligations
under Sections 4.1, 4.2, 4.3, or 4.4, Executive shall not be entitled to receive
such severance pay or benefits and Executive shall immediately repay to the
Company upon written demand any severance pay or benefits that already have been
paid to Executive. For purposes of this Agreement, the term "Release" means a
waiver and release of claims by Executive in the form prescribed by the Company,
which form may include, without limitation, an agreement by Executive not to
disparage the Company, its affiliates, and other related persons or entities,
but which form shall not in c lude a release and waiver of claims for (i)
indemnification or for coverage under officer and director liability policies,
if applicable, (ii) claims with respect to the reimbursement of business
expenses or with respect to benefits which are in each case to continue in
effect after termination or expiration of this Agreement in accordance with the
terms of this Agreement, (iii) claims he may have as a holder of options to
acquire equity securities of the Company (which shall be governed by the
documents by which Executive was granted such options) and (iv) claims he may
have as a stock holder of the Company.
 
18.
Dodd-Frank Act and Other Applicable Legal Requirements
 
 
Executive agrees (i) to abide by any compensation recovery, recoupment,
anti-hedging, or other policy applicable to executives of the Company and its
affiliates, as may be in effect from time to time, as approved by the Board or a
duly authorized committee thereof or as required by the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 (the "Dodd-Frank Act") or other
applicable law, and (ii) that the terms and conditions of this Agreement shall
be deemed automatically amended as may be necessary from time to time to ensure
compliance by Executive and this Agreement with such policies, the Dodd-Frank
Act, or other applicable law.
 
 
12

 
 
19.
Counterparts
 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
but one and the same instrument.
 
EXECUTIVE HAS BEEN ADVISED THAT HE SHOULD SEEK INDEPENDENT REVIEW AND ADVICE
FROM LEGAL COUNSEL AND TAX ADVISORS AS TO THE SCOPE AND POTENTIAL TAXES WHICH
COULD ARISE FROM THE AGREEMENT.
 
 
 
(Signature Page Follows)
 
 
 
 
 
 
 
13

Exhibit 10.17

 
IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written:
 
 
MusclePharm Corporation
 
By: /s/ William Bush
Name: William J, Bush
Title: Lead Director
 
 
 
Executive
 
By: /s/ Brian Casutto
Name: Brian Casutto
 

 
 
 
 
 

 
 
14
